           Case 2:20-cr-00028-DLC Document 30 Filed 02/24/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


UNITED STATES OF AMERICA,                                   CR 20–28–BU–DLC

                         Plaintiff,

           vs.                                                    ORDER

RUBEN FRANCISCO FEDERICO,

                         Defendant.


      Before the Court is the United States’ Motion for Final Order of Forfeiture.

(Doc. 29.) Having reviewed the motion, the Court finds:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 924(d);

      2.         A Preliminary Order of Forfeiture was entered on December 15, 2020

(Doc. 26);

      3.         All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 924(d);

      4.         There appears there is cause to issue a forfeiture order under 18

U.S.C. § 924(d);

      IT IS ORDERED that:

      1.         The motion for Final Order of Forfeiture (Doc. 29) is GRANTED.

                                             1
              Case 2:20-cr-00028-DLC Document 30 Filed 02/24/21 Page 2 of 2



         2.       Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

         •     Glock, model 48X, 9 mm caliber semi-automatic pistol (SIN:
               BMHD579); and

         •     Ten (10) rounds of 9 mm caliber ammunition.

         3.       The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

         DATED this 24th day of February, 2021.




                                               2
